Citation Nr: 0514468	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  05-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active service from December 1968 to July 1970, and again 
from August 1990 to April 1991, including service in 
Southwest Asia during the first Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 adjudicative determination by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

In January 2005, the appellant requested a video conference 
to be held before a Veterans Law Judge (VLJ) from the Board.  
This request was confirmed and repeated by her representative 
in February 2005.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following action:  

The appellant should be scheduled for a 
video conference hearing with a VLJ from 
the Board in accordance with the docket 
number of this appeal.  

Thereafter, the case should be returned to the Board for 
further appellate consideration in accordance with proper 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she is otherwise notified.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




